Citation Nr: 9910475	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-32 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the veteran for the purposes of entitlement to 
nonservice-connected death pension benefits and/or Dependency 
and Indemnity Compensation (DIC) as the veteran's surviving 
spouse.


REPRESENTATION

Appellant represented by:	[redacted], step-son


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran had active service from November 1938 to January 
1943 and from June 1945 to June 1946.  He was a prisoner of 
war from April 1942 to January 1943.  The veteran died on 
January [redacted] 1997.  The appellant is his widow.

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1997 determination of the Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the appellant's claim of entitlement to DIC or 
death pension by a surviving spouse because she did not meet 
the criteria for recognition as the surviving spouse of the 
veteran.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
appellant's claim has been obtained.

2. The appellant and the veteran were formally married on 
March [redacted] 1996.

3. The veteran died on January [redacted] 1997.

4. The appellant was legally married to the veteran less than 
one year.

5. No child was born of the marriage or born to the appellant 
and veteran prior to the marriage.

6. It is not shown by the probative evidence of record that, 
prior to March [redacted] 1996, the veteran and the appellant had 
a relationship which may be "deemed" a valid marriage.


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse 
of the veteran for purposes of VA DIC or death pension.  38 
U.S.C.A. §§ 101(3), 1542(f), 5107(a) (West 1991); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.52, 3.54, 3.205 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background:  The evidence of record contains a 
Marriage Contract which reflects that the veteran married 
R.B., the appellant's sister, on September 7, 1941.  

An April 6, 1994, Home Study Report, conducted by the 
Department of Social Welfare and Development in Manila with 
regard to an issue not presently before the Board, reflects 
that the veteran's "family household composition" was 
comprised of his wife, R.B.; the veteran's daughter and her 
child; another grandchild; and the appellant.  This report 
described the veteran's marriage to R.B. as harmonious and 
noted that "they maintain open communication and fidelity in 
their relationship."

A Certificate of Death shows that the veteran's wife, R.B., 
died on December [redacted], 1994.

A Certificate of Marriage reflects that the veteran married 
the appellant on March [redacted] 1996.

A Certificate of Death reveals that the veteran died on 
January [redacted] 1997.

In February 1997, the appellant submitted her Application For 
Dependency and Indemnity Compensation or Death Pension By a 
Surviving Spouse, to Include Accrued Benefits (VA Form 21-
534).  This application reflects that the appellant and the 
veteran were married on March [redacted] 1996, and no child was born 
of this marriage or prior thereto.

By letter dated in March 1997, the RO notified the appellant 
that her claim for DIC or pension as the surviving spouse of 
the veteran had been denied because it had not been 
demonstrated that she had been married to the veteran for at 
least one year and no child had been born of this marriage.  

In the July 1997 notice of disagreement on behalf of the 
appellant, her representative, the son of the appellant, 
asserted that the veteran's death was only 70 days prior to 
the anniversary of the marriage of the veteran and the 
appellant.  It was noted that, prior to his death, the 
veteran had been shopping for a mate because he wanted 
companionship and needed a caretaker.  The representative 
stated that, almost two years after the death of R.B., the 
appellant was persuaded to stay with the veteran and take 
care of him.  The representative further claimed that the 
appellant agreed to marry the veteran for unselfish reasons; 
moreover, it was a sacrifice for her to marry a sick old man.  
In proof of the appellant's selfless motives in agreeing to 
this marriage, the representative stated that the appellant 
willingly executed an agreement with the veteran which 
provided that she would share half of the "survivorship 
benefits" with the veteran's youngest daughter.  Pursuant to 
this agreement, the appellant also agreed to take care of 
this daughter who had been abandoned by her husband, leaving 
her with three children, and who suffered from epileptic fits 
and a "very low I.Q.;"

In the October 1997 Appeal to Board of Veterans' Appeals, VA 
Form 9, the appellant's representative cited 38 U.S.C.A. 
§ 103(c), 38 C.F.R. § 3.1(j), and provided the following 
argument:

In our jurisdiction in the Philippines marriage is 
performed by the contracting parties.  It is not 
the minister, or the judge, or anyone solemnizing 
the marriage ceremony who marries the man and the 
woman.  Marriage actually takes place when the man 
and the woman say "I do" to each other even 
privately and cohabit with each other sharing 
"mensa et thoro", the bed and board.  

In this case the undersigned knew for a fact that 
they already had cohabited as husband and wife even 
as early as November 1995, when surviving spouse 
resided in Rosario, Pasig City with the veteran 
thus taking care of him, feeding him and sharing 
his bed and board.  Their relationship however 
illicit was recognized by his children who could 
not have afforded what services the surviving 
spouse rendered to him.  The marriage ceremony on 
March [redacted] 1996 to them was the formal inscription 
of their marital acts in the book of the Civil 
Register.

The services the herein claimant rendered had 
already [sic] been four (4) months prior to their 
formal marriage.  This is so because their marriage 
had been many times postponed due to objections of 
the veteran's daughters.  Only his strong and hard 
language and their actual cohabitation made them 
finally accede to his wishes.  

This statement, once again, claimed that the appellant 
"had no opportunistic intentions to marry" the veteran 
and, to the contrary, she "helped him solve his 
greatest worry and consuming problem", that of the care 
of his youngest daughter.  

Attached to the above statement was a March 25, 1996, 
handwritten letter from the veteran to his son, the 
appellant's representative, which showed that the 
veteran had proposed marriage to his sister-in-law and 
told her about "the future benefits she would 
receive," they had obtained a marriage license, and she 
had agreed to take care of the veteran's daughter and 
"her child."  A typed copy of this letter was also 
included.  

In July 1998, a Field Examination was conducted to gather 
sufficient evidence to determine whether the veteran's 
relationship to the appellant prior to their formal marriage 
in March 1996 may be deemed a valid marriage.  The Report of 
Field Examination included the Field Examiner's comment that 
the investigation disclosed that there was a legal marriage 
between the veteran and the appellant; however, it had not 
been disclosed that the appellant lived with veteran in any 
kind of marital relationship prior to their marriage.  

The Field Examiner interviewed five individuals who claim to 
have known the veteran and the appellant.  All these 
interviewees reported that the veteran and the appellant 
"did not live together in a wife and husband relationship or 
maintained marital affair prior to their marriage and that 
said relationship commenced only after the marriage."  

The appellant was also interviewed in connection with the 
Field Examination and she provided a written statement.  It 
is noted that, during the interview, she "admitted that she 
did not live or maintain marital affair with [the veteran] 
prior to their marriage and that their relationship started 
only after the marriage."  Additionally, she reported that 
her marriage to the veteran was the proposal of the veteran's 
children and "she consented to the said marriage when told 
of the benefits to be received in case of [the veteran's] 
death."  The appellant's written statement provided 
essentially the same information as that which she provided 
during her interview.

In an October 1998 letter to the RO, the appellant stated 
that she did not consent to marry the veteran for money.  The 
appellant also stated that she and the veteran lived as 
husband and wife starting in January 1996.  In support of 
this contention, the appellant attached a copy of a January 
1996 letter from the veteran addressed to the appellant which 
professed his love for her.  

Criteria:  The applicable criteria provide that death pension 
may be paid to a surviving spouse who was married to the 
veteran:  (1) One year or more prior to the veteran's death, 
or (2) For any period of time if a child was born of the 
marriage, or was born to them before the marriage, or (3) 
Prior to January 1, 1957, if the veteran served during World 
War II.  See 38 U.S.C.A. § 1541(f); 38 C.F.R. § 3.54(a).

Under 38 U.S.C. § 1310(a), DIC may be paid to the surviving 
spouse of a veteran who died on or after January 1, 1957, who 
was married to the veteran:  (i) Before the expiration of 15 
years after the termination of the period of service in which 
the injury or disease causing the death of the veteran was 
incurred or aggravated, or (ii) For 1 year or more, or (iii) 
For any period of time if a child was born of the marriage, 
or was born to them before the marriage.  See 38 U.S.C.A. §§ 
1304, 1310(a); 38 C.F.R. § 3.54(c).

A "surviving spouse" is defined, in part, as a person of 
the opposite sex who was the spouse of a veteran at the time 
of the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who has not remarried.  
38 U.S.C.A. § 101(3); see also 38 C.F.R. § 3.50 (the term 
"surviving spouse" means a person of the opposite sex who 
is a widow or widower provided the marriage meets the 
requirements of 38 C.F.R. § 3.1(j)).

The term "spouse" means a person of the opposite sex who is 
a wife or husband.  38 U.S.C.A. § 101(31); 38 C.F.R. § 
3.50(a), (c).

In determining whether a person is or was the spouse of a 
veteran, the validity of the marriage for VA purposes is 
determined according to the law of the place where the 
parties resided at the time of the marriage or the law of the 
place where the parties resided when the rights to benefits 
accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

The regulatory provisions with respect to whether a marriage 
is deemed valid provide:

Where an attempted marriage of a claimant to the 
veteran was invalid by reason of a legal 
impediment, the marriage will nevertheless be 
deemed valid if: 

(a) The marriage occurred 1 year or more 
before the veteran died or existed for 
any period of time if a child was born of 
the purported marriage or was born to 
them before such marriage (see § 
3.54(d)), and 

(b) The claimant entered into the 
marriage without knowledge of the 
impediment, and 

(c) The claimant cohabited with the 
veteran continuously from the date of 
marriage to the date of his or her death 
as outlined in § 3.53, and 

(d) No claim has been filed by a legal 
surviving spouse who has been found 
entitled to gratuitous death benefits 
other than accrued monthly benefits 
covering a period prior to the veteran's 
death.

38 C.F.R. § 3.52 (1998).

Proof of a marriage may be shown by a copy of the public 
record, an affidavit of the clergyman or magistrate who 
officiated, an original certificate of marriage or affidavits 
or certified statements of two or more eyewitnesses to the 
ceremony.  38 C.F.R. § 3.205 (1998).  In jurisdictions where 
marriage other than by ceremony is recognized affidavits or 
certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of 
the relationship.  This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
married, and whether they were generally accepted as such in 
the communities in which they lived.  Id.

Analysis:  Inasmuch as the veteran died less than one year 
after his marriage to the appellant, this marriage does not 
qualify the appellant as a surviving spouse of the veteran 
for either death pension or DIC benefits.  With respect to 
death pension, the evidence set forth above indicates that 
the appellant was not married to the veteran for more than a 
year prior to his death, a child was not born to them, and 
they were married after January 1, 1957.  With respect to DIC 
benefits, the appellant again was not married to the veteran 
for more than one year, there was not a child born of the 
marriage, nor did the marriage in 1996 occur within 15 years 
of his discharge in 1946.  Accordingly, none of the 
requirements for establishing status as a surviving spouse 
for DIC or death pension purposes has been satisfied on the 
basis of the March 1996 marriage.

It has been contended by and on behalf of the appellant that 
she and the veteran lived as husband and wife beginning in 
January 1996, prior to their March 1996 marriage and, 
therefore, she meets the criteria for entitlement to VA death 
benefits.  Moreover, her representative has argued that, in 
the Philippines, marriages are performed by the contracting 
parties rather than by a minister, judge, or anyone who 
"solemnizes" a marriage ceremony between a man and a woman.  
However, contrary to this argument, the Board notes that 
common law marriage is not recognized under Philippine law 
and, as such, is not recognized as valid for VA benefit 
purposes.  See 38 C.F.R. § 3.1(j); Sandoval v. Brown, 7 Vet. 
App. 7, 10 (1994).

Therefore, in order for the appellant to prevail in this 
case, the Board must find that she and the veteran had a 
deemed valid marriage under the provisions of 38 U.S.C.A. § 
103(a) and 38 C.F.R. §§ 3.52, 3.205(c), as interpreted by 
VAOPGCPREC 58-91, 56 Fed. Reg. 50151 (1991).  In that 
opinion, the General Counsel held:

[Section] 103(a) of Title 38, United States Code, 
provides in part that, where it is established that 
a claimant for gratuitous veteran's death benefits 
entered into a marriage with a veteran without 
knowledge of the existence of a legal impediment to 
that marriage, and thereafter cohabited with the 
veteran for one year or more immediately preceding 
the veteran's death, such marriage will be deemed 
to be valid.  The requirement of a marriage 
ceremony by a jurisdiction which does not recognize 
common law marriage constitutes a "legal 
impediment" to such a marriage for purposes of 
that section.

In other words, if the legal impediment to an attempted 
marriage is the lack of a marriage ceremony necessary in a 
state or commonwealth that does not recognize common law 
marriages, VA may deem such a marriage valid for VA purposes 
where the facts demonstrate that the appellant was without 
knowledge of the legal impediment at the time that the 
invalid marriage was contracted.  See Dedicatoria v. Brown, 8 
Vet. App. 441, 444 (1995) (The Court interprets 38 C.F.R. § 
3.52 "to require that determination of appellant's knowledge 
with respect to the legal impediment must be viewed in terms 
of what the appellant's state of mind was at the time that 
the invalid marriage was contracted.").

Thus, the appellant must show that she entered into a 
relationship with the veteran that would have constituted a 
valid common law marriage, if such marriages were recognized 
in the Philippines, and that she was unaware that common law 
marriage was not recognized in the Philippines at the time 
she initially entered into such a relationship.  See 38 
U.S.C.A. § 103(a); 38 C.F.R. § 3.52 (1998).  The criteria for 
creating a common law marriage require more than cohabitation 
as husband and wife.  In addition to such cohabitation, the 
basic elements of a common law marriage include an agreement 
by the parties to be presently married and a holding out to 
the community of a husband and wife relationship.

Based on a review of the evidence of record, the Board finds 
that the appellant's relationship with the veteran prior to 
their marriage in March 1996 would not have constituted a 
valid common law marriage, if such marriages were recognized 
in the Philippines.  Although in her October 1998 statement 
and her October 1997 substantive appeal (VA Form 9) she and 
her representative claim that she and the veteran lived as 
husband and wife prior to their March 1996 marriage ceremony, 
during the July 1998 Field Examination interview with the 
appellant as well as in her written statement in connection 
with the Field Examination, the appellant "admitted that she 
did not live or maintain marital affair with [the veteran] 
prior to their marriage and that their relationship started 
only after the marriage."  Significantly, other individuals 
interviewed in connection with the Field Examination 
confirmed that the appellant and the veteran did not 
represent themselves to other as living as husband and wife.  

The Court of Veterans Appeals has held that, when a claimant 
is alleging that the relationship with the veteran should be 
a "deemed valid" marriage under 38 C.F.R. § 3.205(c), the 
claimant must be given the opportunity to submit a signed 
statement that he or she had no knowledge of an impediment to 
the marriage.  See Colon v. Brown, 9 Vet. App. 104, 107, 108 
(1996).  Inasmuch as the Board has determined that the 
relationship which the appellant had with the veteran prior 
to the March 1996 marriage does not meet the basic elements 
for a valid common law marriage, there is no need to 
determine whether or not the appellant was aware that common 
law marriages were not recognized in the Philippines.

The Board acknowledges that it has been argued that the 
appellant's motives in agreeing to marry the veteran were 
selfless and that she agreed to share "survivorship 
benefits" with the veteran's youngest daughter and take care 
of her and her three children after his death.  However, 
inasmuch as the appellant may not be recognized as the 
surviving spouse of the veteran for purposes of VA DIC or 
death pension benefits, such arguments are not relevant to 
her claim for these benefits.


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for the purposes of VA benefits; the appeal 
is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

